i          i        i                                                                 i     i      i




                                   MEMORANDUM OPINION


                                          No. 04-08-00918-CV

                           TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                        Appellant

                                                    v.

                                          Roumaldo PENA Jr.,
                                              Appellee

                        From the 381st Judicial District Court, Starr County, Texas
                                        Trial Court No. DC-08-59
                               Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 4, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).



                                                         PER CURIAM